       Case 1:18-cv-00790-KMW-BCM Document 51 Filed 08/10/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

  STEPHANIE SINCLAIR,                                                 1:18-CV-00790
                                                                      (KMW)
                              Plaintiff,
  v.                                                                  ECF CASE

  MASHABLE, INC.,

                              Defendant.


             PLAINTIFF’S FED. R. CIV. P. 26(a)(1)(A) INITIAL DISCLOSURES

        Comes now Plaintiff, Stephanie Sinclair, by and through the undersigned counsel, and for

her Fed. R. Civ. P. 26(a)(1)(A) Initial Disclosures, states as follows:

        1.      Rule 26(a)(1)(A)(i) Disclosures: Individuals Likely to Have Information
                Relevant to Plaintiff’s Claims.

        The following individuals are likely to have discoverable information that Plaintiff may

use to support her claims:

             a. Plaintiff Stephanie Sinclair, who may be contacted through undersigned counsel.

             b. Defendant Mashable, Inc. agents and employees with knowledge of the facts

                alleged in the Complaint.

             c. Ziff Davis, LLC agents and employees with knowledge of the facts alleged in the

                Complaint.

             d. One or more witnesses, including 30(b)(6) corporate representatives for Mashable

                Inc. including, but not limited to, individuals with knowledge of Mashable, Inc.’s

                corporate photograph licensing and sublicensing policy and practice, generally,

                Mashable, Inc.’s policy and practice regarding the embedding of Instagram user

                posts via Instagram API technology, and Mashable, Inc.’s history of copyright
      Case 1:18-cv-00790-KMW-BCM Document 51 Filed 08/10/20 Page 2 of 5




               infringement claims by photographers, including any and documentation or

               custodians for information.

            e. Other witnesses at Mashable or Ziff Davis that may be identified.

            f. One or more witnesses from Facebook, Inc. and/or its wholly owned property,

               Instagram, LLC, regarding Instagram’s Terms of Use, which governs its general

               users, and its Platform Policy, which governs users of its API embedding

               technology, with a specific focus on the rights and responsibilities these terms and

               policies create for users of each.

            g. Any person identified in ongoing discovery in this lawsuit.

            h. Any person identified in any documents, photographs, videos or other mediums.

            i. Any other person who may have witnessed or may have knowledge of the facts in

               this lawsuit, including liability, causation and damages.

            j. Any person employed by, or an agent of, the Defendant to this lawsuit, with

               knowledge of the facts of this lawsuit, including those no longer in the

               Defendant’s employ.

            k. Any person identified by the Defendant in initial disclosures or in ongoing

               discovery in this lawsuit.

            l. Ellen Boughn may provide an expert report regarding causation and statutory

               damages to Plaintiff.

       Plaintiff reserves all rights to identify other individuals who possess knowledge of facts in

the relevant case and if he becomes aware of such individuals as this litigation progresses.

       2.      Rule 26(a)(1)(A)(ii) Disclosures: Documents, Electronically Stored
               Information, and Tangible Things in the Possession, Custody, or Control of
               Plaintiff that Plaintiff May Use to Support Her Claim.



                                                                                                  2
      Case 1:18-cv-00790-KMW-BCM Document 51 Filed 08/10/20 Page 3 of 5




       Plaintiff initially identifies certain documents she may preliminarily refer to or rely on in

this case, which consist of pertinent licensing invoices made by Plaintiff or Plaintiff’s

representatives to third party licensors of Plaintiff’s photographs, including, in some instances,

copies of the actual use(s) made by third party licensors.

       Plaintiff is also prepared to provide and will cooperate with the Defendant in providing a

copy of any non-privileged, relevant documents or information, including, but not limited to her

photograph licensing information, that may be identified, discovered or ascertained in ongoing

discovery in this lawsuit, unless otherwise protected from disclosure


       3.      Rule 26(a)(1)(A)(iii) Disclosures: Computation of Damages.

       In order to compute Plaintiff’s damages, unless privileged or protected from disclosure,

Plaintiff will produce:

            a. Licensing Agreements from Plaintiff’s business.

Plaintiff will need from Defendant:

            b. Mashable, Inc.’s photo licensing policies, procedures or guidelines as they existed

               in 2016.

            c. Ziff Davis, LLC’s photo licensing policies, procedures or guidelines as they existed

               in 2016.

            d. Sampling of photograph licenses between Mashable, Inc. and third-party

               photographers from 2015-2020, including usage details and amounts paid, and

               including, but not limited to, the highest and median amount paid each year.

            e. All Mashable, Inc. website traffic data for Mashable.com’s daily page views and

               unique visitors to the site for the year 2016, including but not limited to data for

               the Mashable, Inc. post at issue.


                                                                                                      3
      Case 1:18-cv-00790-KMW-BCM Document 51 Filed 08/10/20 Page 4 of 5




            f. All Mashable, Inc. advertising income for the year 2016, including but not limited

               to income for the Mashable, Inc. post at issue.

            g. Plaintiff seeks all available damages under law in accord with proof as further

               information and facts are ascertained.

            h. Restitution and to be made whole.

            i. Any other damages or restitution available under the applicable law.

       Plaintiff is prepared to provide and will cooperate with the Defendant in providing a copy

of any non-privileged, relevant documents in support of the above-noted categories of damage and

will provide same as it becomes available through discovery in this case.

       4.      Rule 26(a)(1)(A)(iv) Disclosures: Insurance Agreements.

       Plaintiff has no insurance coverage available for this claim. Plaintiff will request in

discovery whether Defendant carries any relevant insurance agreements.

WHEREFORE, Plaintiff hereby serves her Federal Rule 26(a) Initial Disclosures.

Dated: August 10, 2020
                                              Respectfully submitted,

                                              /s/James Bartolomei
                                              James H. Bartolomei, Esq.
                                              Duncan Firm, P.A.
                                              809 W. 3rd Street
                                              Little Rock, Arkansas 72201
                                              501-228-7600 phone
                                              501-228-0415 fax
                                              james@duncanfirm.com

                                              Bryan D. Hoben, Esq.
                                              1112 Main Street
                                              Peekskill, New York 10566
                                              347-855-4008
                                              914-992-7135 fax
                                              bryan@hobenlaw.com

                                              Attorneys for Plaintiff

                                                                                                 4
      Case 1:18-cv-00790-KMW-BCM Document 51 Filed 08/10/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

I hereby certify that on this 10th day of August, 2020, a true and correct copy of the foregoing
was filed with the Court through the ECF-CM electronic filing system, which will automatically
serve electronic notice of the same on the counsel of record and hard copies were delivered to the
court under its rule.


                                     /s/ James Bartolomei
                                     James H. Bartolomei, Esq.
                                     Duncan Firm, P.A.
                                     809 W. 3rd Street
                                     Little Rock, Arkansas 72201




                                                                                                5
